Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2019, 06/10/2019, 06/03/2021 & 09/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the 
Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 & 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claims 11-12 recite at line 2, “the angular velocity sensor according to claim 4”.  However claim 4 recites “An electronic apparatus”.  Similarly to claims 14-15, “the angular velocity sensor according to claim 5”.  However claim 5 recites “An electronic apparatus”.  Therefore it is not clear which feature claims 11-12 & 14-15 further limit. 

Claims 11 & 14, at line 1, both claims recite “An electronic apparatus” and depends from claims 4 & 5.  However, claims 4 & 5 already recites “an electronic apparatus”. Therefore, it is unclear if the apparatus of claims 11 & 14 is a different or the same apparatus as that of claims 4 & 5.  Appropriate correction is required.


Ex parte Quayle 
This application is in condition for allowance except for the following formal matters: 
Claims 4-9, 11-12 & 14-15  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-3, 10 & 13 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, “a first spring section that is elongated in a direction parallel to the Y axis from a first turned-back part, the first spring section being displaceable in a direction parallel to the XK axis; and a second spring section that is elongated in a direction parallel to the Y axis from a second turned-back part, the second spring section being displaceable in a direction parallel to the X axis, the first spring section is fixed to the substrate by a first anchor, the second spring section is fixed to the substrate by a second anchor, the first turned-back part is closer to the second spring section than the first anchor is in a direction parallel to the Y axis, the detection section includes: a first surface facing the first spring section in a direction parallel to the X axis; and a second surface located inwardly toward the second spring section relative to the first surface in a direction parallel to the Y axis, and a distance in a direction parallel to the X axis between the first surface and the first spring section is longer than a distance in the direction parallel to the X axis between the first spring section and a plane of the second surface in a direction parallel to the Y axis.” 
Claim 10 recites, inter alia, “a detection section including: a first detection electrode supported by the substrate to be translatable in a direction parallel to the X axis; and a second detection electrode fixed to the substrate and interdigitated with the first detection electrode; and a driver supported by the substrate and configured to drive the detection section, wherein the first detection electrode is supported by: a first spring section that is elongated in a direction parallel to the Y axis from a first turned-back part, the first spring section being displaceable in a direction parallel to the X axis; and a second spring section that is elongated in a direction parallel to the Y axis from a second turned-back part, the second spring section being displaceable in a direction parallel to the X axis, the first spring section is fixed to the substrate by a first anchor, the second spring section is fixed to the substrate by a second anchor, the first turned-back part is closer to the second spring section than the first anchor is in a direction parallel to the Y axis, and a distance between the detection section and the first spring section in a direction parallel to the X axis increases as the first spring section extends away from the first turned-back part toward the first anchor.” 
Claim 13 recites, inter alia, “a first detection electrode supported by the substrate to be translatable in a direction parallel to the X axis; and a second detection electrode fixed to the substrate and interdigitated with the first detection electrode; and a driver supported by the substrate and configured to drive the detection section, wherein the first detection electrode is supported by: a first spring section that is elongated in a direction parallel to the Y axis from a first turned-back part, the first spring section being displaceable in a direction parallel to the X axis, the and a second spring section that is elongated in a direction parallel to the Y axis from a second turned-back part, the second spring section being displaceable in a direction parallel to the X axis; the first spring section is fixed to the substrate by a first anchor, the second spring section is fixed to the substrate by a second anchor, the first turned-back part is closer to the second spring section than the first anchor is in a direction parallel to the Y axis, a distance between the detection section and the first spring section in a direction parallel to the X axis increases as the first spring section extends away from the first anchor toward the first turned-back part.” 
Claims 2-3 & 10 variously depending from claim 1 are allowable for the same reasons.  

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the PE2E searches (attached) & IDS of record provides references Jomori et al. (2011/0056292 A1) which disclose an oscillation angular velocity sensor comprises a first oscillator and a second oscillator. Each of the first oscillator and the second oscillator includes a detector portion formed in one surface of a substrate, the detector portion including a stationary detector electrode, which is supported by the substrate, and a detector weight, which includes a movable detector electrode opposed to the stationary detector electrode and movable relative to the stationary detector electrode. Each of the first oscillator and the second oscillator further includes a driver portion formed in the one surface of the substrate, the driver portion including a driver weight, which includes a movable driver electrode configured to oscillate the detector portion in a driving direction 

    PNG
    media_image1.png
    528
    975
    media_image1.png
    Greyscale

Reference Uchiyama et al. (US 2007/0180909 A1) disclose an angular velocity sensor amplifies a plurality of detection signals using one amplifying circuit and properly separates these detection signals after amplification. The angular velocity sensor detects displacements of a mass in the respective axial directions using an x-axis detection circuit, a y-axis detection circuit and a z-axis detection circuit respectively. A carrier wave which has a phase thereof shifted from a phase of a carrier wave of the z-axis detection circuit by 90 degree is applied to the x-axis detection circuit and the y-

    PNG
    media_image2.png
    201
    517
    media_image2.png
    Greyscale

Accordingly, the above Prior Art references fail to disclose the above mentioned allowable subject matters of independent claims 1, 10 & 13.  Therefore, it would not have been obvious for a person skilled in the art to combine either one or combination 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		December 27, 2021.


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858